230 F.2d 953
Perry ALLEN and Mary Allen, Appellants,v.UNITED STATES of America.
No. 15506.
United States Court of Appeals Eighth Circuit.
Feb. 2, 1956.

John C. Farrar, Rapid City, S.D., for appellants.
Perry W. Morton, Asst. Atty. Gen., Roger P. Marquis, Chief, Appellate Section, Lands Division, U.S. Dept. of Justice, Washington, D.C., and Clinton G. Richards, U.S. Atty., sioux Falls, S.D., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of prosecution, on motion of appellee.